
	
		I
		111th CONGRESS
		1st Session
		H. R. 1356
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reduce foreclosures of residential
		  mortgages.
	
	
		1.Short titleThis Act may be cited as the
			 Homeownership Vesting Plan Act of
			 2009.
		2.Homeownership
			 vesting planTitle II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) is amended—
			(1)by redesignating
			 section 257, as added by section 2124(a) of the Housing and Economic Relief Act
			 of 2008 (12 U.S.C. 1715z–24), as section 258; and
			(2)by adding after
			 section 258, as so redesignated, the following new section:
				
					259.Homeownership
				vesting plan
						(a)AuthorityThe Secretary shall, subject only to the
				absence of requests for insurance under this section and the availability of
				amounts pursuant to subsection (i)—
							(1)make commitments
				to insure and insure any mortgage covering a 1- to 4-family residence that is
				made for the purpose of paying or prepaying outstanding obligations under an
				existing mortgage or mortgages on the residence if the mortgage being insured
				under this section meets the requirements of this section; and
							(2)in connection with
				the insurance of such mortgages—
								(A)make payments
				under subsection (c) to servicers of eligible mortgages refinanced by such
				insured mortgages;
								(B)make payments
				under (b)(4) for the extinguishment of subordinate liens on the properties
				subject to eligible mortgages refinance by such insured mortgages; and
								(C)make loans under
				subsection (d) to mortgagors under such insured mortgages.
								(b)Eligible
				mortgagesTo be eligible for insurance under this section, a
				mortgage shall comply with all of the following requirements:
							(1)Owner-occupied
				sole residenceThe residence securing the mortgage insured under
				this section shall be occupied by the mortgagor as the principal residence of
				the mortgagor and the mortgagor shall provide a certification to the originator
				of the insured mortgage that such residence securing the mortgage is the only
				residence in which the mortgagor has any present ownership interest.
							(2)Principal
				obligation amountThe principal obligation amount of the mortgage
				to be insured under this section shall be equal to 97.5 percent of the current
				appraised value of the residence securing the mortgage.
							(3)Required waiver
				of prepayment penalties and feesAll penalties for prepayment or refinancing
				of the existing senior mortgage, and all fees and penalties related to default
				or delinquency on the existing senior mortgage, shall be waived or
				forgiven.
							(4)Extinguishment
				of subordinate liens
								(A)Required
				agreementAll holders of
				existing mortgages on the property to which the eligible mortgage relates shall
				agree to accept the proceeds of the insured loan, and any payment pursuant to
				subparagraph (B), as payment in full of all indebtedness under the existing
				mortgage, and all encumbrances related to such existing mortgage shall be
				removed. The Secretary may take such actions, in accordance with the standards
				established pursuant to subparagraph (B), as may be necessary and appropriate
				to facilitate coordination and agreement between the holders of the existing
				senior mortgage and any existing subordinate mortgages, taking into
				consideration the subordinate lien status of such subordinate mortgages.
								(B)PaymentThe
				Secretary shall provide for the payment to the holder of any existing
				subordinate mortgage of an amount equal to 5 cents for each dollar of the
				outstanding principal balance of, and accrued interest on, the outstanding
				mortgage.
								(5)Interest rate
				and term of mortgageThe
				mortgage to be insured under this section shall—
								(A)bear interest at a
				single rate that is fixed for the entire term of the mortgage; and
								(B)have a maturity of
				30 years from the date of the beginning of amortization of such
				mortgage.
								(6)Underwriting
				standardsThe mortgage
				insured under this section shall comply with the underwriting standards
				applicable under the FHA Secure Program (established by mortgagee letter
				2007–11, issued September 5, 2007), as such Program is in effect as of February
				1, 2009.
							(7)Priority of lien
				for non-vested loan principalThe mortgage to be insured under
				this section shall provide that the Secretary’s lien pursuant to subsection
				(d)(4) on the residence that is subject to the mortgage shall have superior
				priority to the lien under the insured mortgage.
							(8)Requirements for
				existing senior mortgage being refinanced
								(A)Origination
				dateThe existing senior mortgage shall have been originated
				during the period beginning on January 1, 2003, and ending upon December 31,
				2007.
								(B)Principal
				obligationThe existing senior mortgage shall have had an
				original principal obligation in an amount that did not exceed the maximum
				dollar amount limitation in effect on February 1, 2009, under section 203(b)(2)
				of the National Housing Act (12 U.S.C. 1709(b)(2)) for a residence of the
				applicable size for the area in which the residence is located.
								(C)Debt-to-income
				ratio upon originationAs of
				the time of the origination of the existing senior mortgage, the mortgagor
				shall have had a ratio of mortgage debt to income, taking into consideration
				all existing mortgages of that mortgagor at such time, exceeding 30
				percent.
								(D)Loan-to-value
				ratioThe existing senior mortgage shall, upon origination, have
				involved a principal obligation (including such initial service charges,
				appraisal, inspection, and other fees as the Secretary shall approve) in an
				amount not exceeding 90 percent of the appraised value of the property at such
				time.
								(c)Payment to
				servicer of existing mortgageFor each mortgage insured under
				this section, the Secretary shall make a payment in the amount of $1,000 to the
				servicer of the existing senior mortgage refinanced by such insured
				mortgage.
						(d)Nonamortizing
				no-interest loan
							(1)In
				generalIn connection with
				each mortgage insured under this section, the Secretary shall make a loan under
				this subsection to the mortgagor, the proceeds of which shall be paid by the
				Secretary directly to the holder of the existing senior mortgage being
				refinanced by the mortgage insured under this section. Such loan shall be in an
				amount equal to the difference between—
								(A)the amount of the
				outstanding principal obligation under the existing senior mortgage refinanced
				by such insured mortgage as of the time of the origination of such insured
				mortgage; and
								(B)the amount of the
				original principal obligation of the insured mortgage.
								(2)TermsA
				loan under this section—
								(A)shall not bear
				interest; and
								(B)shall not require
				the borrower to make payments of principal, except as provided in paragraph
				(3).
								(3)RepaymentA loan under this section shall require
				repayment of principal only if the borrower defaults with respect to the
				borrower’s obligations under the insured mortgage in connection with which such
				loan is made during the 5-year period that begins on the date that such
				mortgage is insured, as follows:
								(A)Year
				1If any such default occurs
				during the period that begins on the date that such mortgage is insured and
				ends 1 year after such date of insurance, the Secretary shall be entitled to
				repayment of 100 percent of the principal amount of the loan.
								(B)Year
				2If any such default occurs during the period that begins 1 year
				after such date of insurance and ends 2 years after such date of insurance, the
				Secretary shall be entitled to 80 percent of such principal amount.
								(C)Year
				3If any such default occurs
				during the period that begins 2 years after such date of insurance and ends 3
				years after such date of insurance, the Secretary shall be entitled to 60
				percent of such principal amount.
								(D)Year
				4If any such default occurs
				during the period that begins 3 years after such date of insurance and ends 4
				years after such date of insurance, the Secretary shall be entitled to 40
				percent of such principal amount.
								(E)Year
				5If any such default occurs during the period that begins 4
				years after such date of insurance and ends 5 years after such date of
				insurance, the Secretary shall be entitled to 20 percent of such principal
				amount.
								(F)After year
				5If any such default occurs
				after the expiration of the 5-year period that begins on such date of
				insurance, the Secretary shall not be entitled to repayment of any portion of
				such principal amount.
								(4)LienRepayment
				of the portion of the principal amount of a loan made under this subsection
				that is required under paragraph (3) shall be secured by a lien on the
				residence that is subject to the mortgage insured under this section in
				connection with which such loan was made, that is held by the Secretary, and
				which shall have priority over all other liens on such residence.
							(e)PremiumsNotwithstanding
				any other provision of this Act:
							(1)In
				generalFor each eligible mortgage insured under this section,
				the Secretary shall establish and collect an annual premium in an amount equal
				to not less than 0.55 percent of the amount of the remaining insured principal
				balance of the mortgage and not more than 0.75 percent of such remaining
				insured principal balance, as determined according to a schedule established by
				the Secretary that assigns such annual premiums based upon the credit risk of
				the mortgage.
							(2)Reduction or
				termination during mortgage termNotwithstanding paragraph (1),
				the Secretary may provide that the annual premiums charged for eligible
				mortgages insured under this section are reduced over the term of the mortgage
				or that the collection of such premiums is discontinued at some time during the
				term of the mortgage, in a manner that is consistent with policies for such
				reduction or discontinuation of annual premiums charged for mortgages in
				accordance with section 203(c).
							(f)SunsetThe Secretary may not enter into any new
				commitment to insure any refinanced eligible mortgage, or newly insure any
				refinanced eligible mortgage, pursuant to this section after the expiration of
				the 3-year period beginning upon the date of the enactment of this Act.
						(g)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Eligible
				mortgageThe term eligible mortgage means a mortgage
				that meets the requirement under subsection (b) for insurance under this
				section.
							(2)Existing
				mortgageThe term existing mortgage means, with
				respect to a mortgage insured or to be insured under this section, a mortgage
				on the same residence that is to be subject to such mortgage insured under this
				section that is to be extinguished pursuant to such insured mortgage.
							(3)Existing senior
				mortgageThe term
				existing senior mortgage means, with respect to a mortgage insured
				or to be insured under this section, the existing mortgage that has superior
				priority.
							(4)Existing
				subordinate mortgageThe term existing subordinate
				mortgage means, with respect to a mortgage insured or to be insured
				under this section, an existing mortgage that has subordinate priority to the
				existing senior mortgage.
							(h)Authorization of
				appropriationsThere is authorized to be appropriated for fiscal
				years 2009 through 2012—
							(1)$2,000,000,000 for
				payments under subsection (c) to servicers of eligible mortgages refinanced by
				such insured mortgages;
							(2)$1,500,000,000 for payments under (b)(4)
				for the extinguishment of subordinate liens on the properties subject to
				eligible mortgages refinanced by such insured mortgages; and
							(3)$90,000,000,000 for the costs (as such term
				is defined in section 502 of the Federal Credit Reform Act of 1974 (2 U.S.C.
				661a)) of loans under subsection (d) to mortgagors under such insured
				mortgages.
							.
			3.Servicer safe
			 harbor
			(a)Safe
			 Harbor
				(1)Loan
			 modifications and workout plansNotwithstanding any other
			 provision of law, and notwithstanding any investment contract between a
			 servicer and a securitization vehicle or investor, a servicer that acts
			 consistent with the duty set forth in section 129A(a) of Truth in Lending Act
			 (15 U.S.C. 1639a) shall not be liable for entering into a loan modification or
			 workout plan with respect to any such mortgage that meets all of the criteria
			 set forth in paragraph (2)(B) to—
					(A)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
					(B)any person who is
			 obligated pursuant to a derivatives instrument to make payments determined in
			 reference to any loan or any interest referred to in subparagraph (A);
			 or
					(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
					(2)Ability to
			 modify mortgages
					(A)AbilityNotwithstanding
			 any other provision of law, and notwithstanding any investment contract between
			 a servicer and a securitization vehicle or investor, a servicer—
						(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
						(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a residential mortgage or a class of residential mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
						if any
			 mortgage so modified meets all of the criteria set forth in subparagraph
			 (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
						(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
						(ii)The
			 property securing such mortgage is occupied by the mortgagor of such
			 mortgage.
						(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
						(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
				(b)ReportingEach
			 servicer that engages in loan modifications or workout plans subject to the
			 safe harbor in subsection (a) shall report to the Secretary on a regular basis
			 regarding the extent, scope and results of the servicer’s modification
			 activities. The Secretary shall prescribe regulations specifying the form,
			 content, and timing of such reports.
			(c)Definition of
			 Securitization VehiclesFor purposes of this section, the term
			 securitization vehicle means a trust, corporation, partnership,
			 limited liability entity, special purpose entity, or other structure
			 that—
				(1)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
				(2)holds such
			 mortgages.
				
